DENIED; and Opinion Filed October 7, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01361-CV
                                     No. 05-13-01362-CV
                                     No. 05-13-01363-CV
                                     No. 05-13-01364-CV
                           IN RE TROY LEE PERKINS, Relator

               Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Relator contends the trial court violated a ministerial duty by not ruling on two motions

he filed. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim.

App. 2009) (orig. proceeding); In re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex.

App.--Amarillo Aug. 13, 2003, orig. proceeding). Accordingly, we DENY relator’s petition for

writ of mandamus.



                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE
131361F.P05